T~E&~ORNEY                  GENERAL
                                    OFI'EXAS




Bur64u      of Labor 8t4ti6tiC6              Attention: Mr. c. E. stewart
Austin,      Texar                           opinionNo. o-2946
                                             Re: The inspectionof State owned
                                             boilersbelongingto the Texas Prison
Gentlemen
        :                                    System.

         We have your letter of December2, 1940, with referenceto the in-
spectionby your Departmentof boilers of the State Prison System.

          In your letteryou refer to our OpinionNo. O-2325,addressedto
the Board of Control,which holds that the Board of Controlhas no authority
to carryboiler insuranceprotectionat various State institutionsand agen-
cies. You ask if this 6ame opinionappliesto the Prison Board, reporting
that the insurancecompanyis still sendingin their inspectionreports,but
that if they have no authorityto carry insuranceyou would like to have your
inspector6look after these boilerswhen they are in that territory.

          Our OpinionNo. Q-1100,Sup., addressedto Honorable0. J. S. Ellin$-
son, GeneralManager,Texas Prison System,appear6to answeryour question.
We attach a copy of thle opinionfor your information,and direct your particu-
lar attentionto the fourthparagraph,which reads:

               'We understandfrom you that it is very importantthe boiler6
          belongingto the penitentiarysystembe inspectedat regularinter-
          vals by competentboiler inspectore. We call attentionto the fact
          that the Iabor Commissionerof Texaa is chargedwith the responsl-
          bility of having all boilers in Texas inspectedat certaintimes or
          intervals,and we know of no reasonwhy that departmentshouldnot
          properlyinspectthe State boilers in the same manner that boilers
          of all private individual6are inspected."

          Subsequentto the releaseof OpinionNo. o-1100,Sup., this depart-
ment directed,on March 22, 1940, to Honorable0. J. S. Ellingson,General
Manager,Texas Prison System,Opinion0-1168, a copy of which is enclosedhere-
with for your information,and which held that the Prison System could pay for
boiler inspectionout of Item 12, Maintenanceand MiscellaneousAppropriation,
SenateBill No. 427, Acts of the 46th Legislature,page 180.

          From your letter it would appear that the Prison Systemhas made
some kind of an arrangementwith the InsuranceCompanyto make these boiler
inspections.

         Your attentionis directedto Section4 of Article 522lc,Vernon's
Civil Statutes,which makes it the duty of the Commissionerof the Bureau of
Bureau   of Labor Statietlcs,Page 2 (o-2946)



Labor Statisticsto inspecteach steam boiler subjectto the provisionsof
Act8 1937, 45th Legislature,page 483, ch. 436, ao amendedby House Bill No.
419 (Article5221c,Vernon’sCivil Statutes).

         The InruranceCompanycannotmake lnagectionr of the boilerr in quen-
tion under Section5 of mid Article 522lc, an thir sectionproviderfor the
inrpectionby inepectorrfor the InsuranceCompanyof boilerr on which the
InsuranceCompanyhas issueda policy of insuranceafter inspectionthereof,
and exemptsfrom furtherinrpectionboilers inspectedby the InsuranceCompany.

           Section10 of said Article 5221~ reads in part:

          “The Commissionermay cause the inspectionprovidedfor in
     this Act to be made eitherby the inspectorof boilers or any
     deputy inspector,or by eny qualifiedboiler inspectoremployed
     by any county,or city and county,or city, or any insurance
     company,providedthat such personsmaking Qmp@ions (other
     than the inspectorof boilersor deputy inspectorsregularly
     employ@ by the Commissioner)shall first obtain from the Com-
     missionera Commissionas inspectorshowinghis qualifications
     to make such inspections.The Commissioneris vestedwith full
     power and authorityto determinethe qualifications of any ap-
     plicant or other person seekinga commissiona8 inspector,by
     examination. * * +"

         Under Section10, supra,it is specificallyprovidedthat the Com-
missionermay authorizethe inspectionof any boiler by any qualifiedboiler
inspectorof an Insurancecompany,providedthat such insuranceInspectorshall
first obtainfrom the Commissionera commissionas inspectorshowinghi8 quali-
ficationsto make such inspection.

          If the insurancecompany'scommissionedinspectorinspectsaaid boiler,
the Commissionermay accept his report,but if the Commissionerdoes not wish
to accept such report,he may make, or cause to be made, the proper inspection.

           Trustingthat the foregoinganswersyour question,we remain

                                                        Yours very truly

APPROVEDJAR 10, 1941                               ATTORNEXGRRRRALOFTRXAS

Id GeraldC. Mann
                                                   BY
ATTORNEYGEXRRALOFTEXAS                                  D. Burle Davis6
                                                              Assistant
                                   APPROVED
DBD:RS:LM                       opinioncommittee
                                    BY BIA'B
                                       chairman